CilIGKAL                                                                                  02/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0569


                                         DA 21-0569
                                                                           FILEJ
                                                                            FEB 1 1 2022
                                                                          Bovven Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
IN THE MATTER OF G.M.P.,
                                                                   ORDER
      An Alleged Incapacitated Person.




       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on February 11, 2022, this Court has determined that the brief does not comply with
the Rules and must be resubmitted.
       M. R. App. P. 2(4) requires the caption of an appeal to "list the parties in the same
order as the caption used in the district court, with the addition of the designations
`appellant' and 'appellee' as appropriate." The Appellant's opening brief has changed
the caption from that used in the district court.
       M. R. App. P. 12(1)(a) requires the brief of an appellant to contain a "table of
contents, with page references, and a table of cases (alphabetically arranged), statutes and
other authorities cited, with references to the pages of the brief where they are cited."
The Appellant's opening brief does not contain a table of contents or a table of
authorities.
       M. R. App. P. 12(1)(d) requires a "statement of the facts relevant to the issues
presented for review, with references to the pages or the parts of the record at which
material facts appear." The Appellant's statement of the facts contains insufficient
citations to the record before the district court.
       M. R. App. P. 12(1)(e) requires a "statement of the standard of review as to each
issue raised, together with a citation of authority." The Appellant's standard of review
contains no citations to authority.
       M. R. App. P. 12(1)(g) requires a brief to contain an argument section, distinct
from the summary of the argument, which contains the "contentions of the appellant with
respect to the issues presented and the reasons therefor, with citations to the authorities,
statutes, and pages of the record relied on[.]" The argument section of Appellant's
opening brief merely invites the Court to review documents filed by the Appellant in the
district court and does not contain the "contentions of the appellant with respect to the
issues presented and the reasons therefor, with citations to the authorities, statutes, and
pages of the record relied on" that constitute an argument.
Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy of the revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be rnade to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this I )4 Lday of February, 2022.
                                                         For the Court,




                                                         By(J,~/1~1     Justice